DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 05/08/2020 are being examined. Claims 1-10 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The certified copy has been filed in parent Application No. JP2019-093696, filed on 05/20/2019.	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“recognizer”, “first trajectory generator”, “second trajectory generator”) that is coupled with functional language (configured to : “recognize”, “generate a first trajectory”, “generate a second trajectory”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:

”a recognizer configured to recognize a surrounding environment of an own vehicle” recited in claim(s) 1 and 6. For the purposes of examination, the examiner will take “a recognizer” as part of a program implemented by a processor using instruction stored in memory or equivalent, based on Fig. 2 and the following excerpt(s) from the specification: 
para [0044] line  1-6 :  “The automated driving control device 100 includes, for example, a first controller 120, a second controller 160, and a storage 180. Each of the first controller 120 and the second controller 160 is realized, for example, by causing a hardware processor such as a central processing unit (CPU) to execute a program (software).”

” a first trajectory generator configured to generate a first trajectory along which the own vehicle is traveling” recited in claim(s) 1 and 6 and further appearing in claim 6 using the functional language “moves”. For the purposes of examination, the examiner will take “a first trajectory generator” as part of a program implemented by a processor using instruction stored in memory or equivalent, based on Fig. 2 and the following excerpt(s) from the specification: 
para [0044] line  1-6 :  “The automated driving control device 100 includes, for example, a first controller 120, a second controller 160, and a storage 180. Each of the first controller 120 and the second controller 160 is realized, for example, by causing a hardware processor such as a central processing unit (CPU) to execute a program (software).”

”a second trajectory generator configured to generate a first trajectory along which an oncoming vehicle is predicted to be traveling” recited in claim(s) 1and 8 , and further appearing in claims 2-3, and 7 using functional language “determines”, “causes”, “moves” For the purposes of examination, the examiner will take “a second trajectory generator” as part of a program implemented by a processor using instruction stored in memory or equivalent, based on Fig. 2 and the following excerpt(s) from the specification: 
para [0044] line  1-6 :  “The automated driving control device 100 includes, for example, a first controller 120, a second controller 160, and a storage 180. Each of the first controller 120 and the second controller 160 is realized, for example, by causing a hardware processor such as a central processing unit (CPU) to execute a program (software).”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 references “wherein the second trajectory generator moves a part of the second trajectory in a direction away from a boundary of a traveling road in a width direction of the traveling road in accordance with a distance between a standard position set on an obstacle and the boundary of the traveling road opposite to the standard position in the width direction of the traveling road when viewed from a center portion of the obstacle when the recognizer recognizes that the obstacle is on the traveling road”, however, this limitation is generally unclear as to what is being claimed with regards to “a direction away from a boundary of a traveling road in a width direction of a traveling road”, “the standard position set on an obstacle”, “the standard position”, the examiner recommends adding punctuation and further clarifying language to make clear what is distinctly being claimed. For the purposes of compact prosecution the examiner will interpret this limitation as moving the second trajectory in a direction to avoid an obstacle in accordance with a point of an obstacle and a point of a boundary when the recognizer recognizes an obstacle on the traveling road.

Claim 3 references “the amount of the movement of the second trajectory points in the width direction to be less than a distance between the standard position and the boundary as the distance between the position of the second trajectory point near the standard position and the standard position in the longitudinal direction of the traveling road increases”, however, this limitation is generally unclear as to what is being claimed with regards to “…less than a distance between the standard position and the boundary as the distance between the position of the second trajectory point near the standard position and the standard position in the longitudinal direction of the traveling road increases”, the examiner recommends adding punctuation and further clarifying language to make clear what is distinctly being claimed. For the purposes of compact prosecution the examiner will interpret this limitation as the amount of movement of the second trajectory points being less than a point of an obstacle and a point of a boundary.

Claim 7 references “a position predicted to return to a trajectory before the movement of the traveling road in the direction in which the second trajectory moves away from the boundary in the width 15direction of the traveling road after the oncoming vehicle passes by the obstacle.”, however, this limitation is generally unclear as to what is being claimed with regards to what is meant by “a position predicted to return to a trajectory before the movement of the traveling road”. Furthermore “the movement” referred to in the limitation lacks antecedent basis. The examiner recommends adding punctuation and further clarifying language to make clear what is distinctly being claimed.  For the purposes of compact prosecution the examiner will interpret this limitation as causing the own vehicle to stop at a predetermined distance before a point in the second trajectory.

Claims 2, 4-6, and 8 are dependent on claim 1 and do not cure the deficiencies thereof, therefore are rejected for the same reason as claim 1.

Claim 9-10 reference a method and non-transitory CRM with limitations substantially the same as claim 1 and do not cure the deficiencies thereof, therefore are rejected for the same reason as claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buerkle et al (US 20150224988 A1) henceforth referred to as Buerkle.

Regarding Claim 1 Buerkle teaches:
A vehicle control device comprising (para [0020] line 1-2 : “FIG. 1 shows a driver-assistance system 100 according to the present invention in a schematic representation.”): 
a recognizer configured to recognize a surrounding environment of an own vehicle (para [0022] line 3-12 : “Driver-assistance system 100 includes multiple functional blocks 110 to 150, which represent individual functionalities or functionality levels of driver-assistance system 100. Depending on the design, the individual functionalities may be integrated in the form of separate functional units or be integrated together with other functionalities in a shared functional unit in software and hardware form. First functional block 110 represents a detection device having a surround sensor system for detecting the traffic environment of the vehicle.”); 
a first trajectory generator configured to generate a first trajectory along which the own vehicle is traveling based on a recognition result of the recognizer(para [0023] line 1-9 : “Second functional block 120 represents the evaluation device, in which a surroundings description based on the data detected by the surround sensor system takes place. For example, the road course, the road edge, obstacles on the road or other road users are ascertained. The distance and width of the bottlenecks caused by one or more obstacle(s), as well as the distance, current driving speed and the current driving direction of the vehicles detected by the surround sensor system are determined as well.” para [0024] line 1-7 : “Based on this information, an analysis of the traffic situation and a forecast of future object movements take place in a prediction device represented by functional block 130. Toward this end, the prediction device predicts the expected trajectories of the own vehicle and of the detected oncoming vehicles and uses these expected trajectories to ascertain an expected meeting point of the vehicles.”); 
a second trajectory generator configured to generate a second trajectory along which an oncoming vehicle is predicted to be traveling in a direction in which the own vehicle encounters the oncoming vehicle based on the recognition result of the recognizer; and (para [0023] line 1-9 : “Second functional block 120 represents the evaluation device, in which a surroundings description based on the data detected by the surround sensor system takes place. For example, the road course, the road edge, obstacles on the road or other road users are ascertained. The distance and width of the bottlenecks caused by one or more obstacle(s), as well as the distance, current driving speed and the current driving direction of the vehicles detected by the surround sensor system are determined as well.” para [0024] line 1-7 : “Based on this information, an analysis of the traffic situation and a forecast of future object movements take place in a prediction device represented by functional block 130. Toward this end, the prediction device predicts the expected trajectories of the own vehicle and of the detected oncoming vehicles and uses these expected trajectories to ascertain an expected meeting point of the vehicles.”) 
a driving controller configured to perform driving control on one or both of a speed and steering of the own vehicle based on whether the first trajectory interferes with the second trajectory (para [0025] line 1-10 : “The future traffic situation predicted in this manner is analyzed in a control device represented by functional block 140 and is subsequently utilized to plan the system reaction. Control device 140 activates at least one external safety device 150 as a function of the analysis result of the traffic situation. The safety device illustrated by fifth functional module 150, for example, is the vehicle brake for a direct intervention in the vehicle handling, a steering moment or an acoustic, optical or haptic signal transmitter for outputting a warning signal to the vehicle driver.”), 
wherein the second trajectory generator moves a part of the second trajectory in a direction away from a boundary of a traveling road in a width direction of the traveling road in accordance with a distance between a standard position set on an obstacle and the boundary of the traveling road opposite to the standard position in the width direction of the traveling road when viewed from a center portion of the obstacle when the recognizer recognizes that the obstacle is on the traveling road ( para [0045] line  1-15 : “However, a corresponding delay or suppression of the system reaction preferably takes place in cases where ascertained obstacle 520 is unable to be allocated to own traffic lane 210. FIG. 5 shows such an exemplary traffic situation, in which obstacle 520 is located in oncoming traffic lane 220. In this case, driver-assistance system 100 determines a looming collision based on the detection of the traffic environment, the ascertaining of the current traffic situation and the predicting of trajectories 310, 410 of vehicles 300, 400, since ascertained predicted meeting point 250 of the two vehicles 300, 400 lies directly in the region of bottleneck 500 and ascertained width                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                            .
                        
                     of the road in the region of bottleneck 500 is less than minimum width                         
                            
                                
                                    b
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     formed by width                         
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                        
                     of the own vehicle, width                         
                            
                                
                                    b
                                
                                
                                    2
                                
                            
                        
                     of oncoming vehicle 400, and safety clearance                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                        
                    .”, Fig. 5; The ascertained value                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                        
                     , as shown in Fig. 5, is a measurement of the edge of the obstacle (or standard position) to the boundary of the traveling road opposite the standard position in the width direction of the traveling road. ).  


Regarding Claim 6 Buerkle teaches:
The vehicle control device according to claim 1, 
wherein, when the recognizer recognizes that an obstacle is on the traveling road, the first trajectory generator moves a part of the first trajectory in a direction away from a boundary of the traveling road in a width direction of the traveling road in accordance with a distance between the standard position and the boundary of the traveling road opposite to the standard position in the width direction of the traveling road when viewed from a center portion of the obstacle ( para [0039] line 1-13: “According to the present invention, a sensor system of own vehicle 300 detects obstacle 510 in traffic lane 200, oncoming vehicle 400 and, if present, also important traffic signs 260 by scanning or measuring the traffic environment, road 200 together with roadway demarcations 230, 240 and possibly existing traffic lane markings, such as center line 205. Driver-assistance system 100 then uses the measurement data to ascertain the current traffic situation, and in so doing, determines not only the position or distance                         
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                        
                    , driving speed                         
                            
                                
                                    v
                                
                                
                                    2
                                
                            
                        
                    , driving direction 401 of oncoming vehicle 400, but its width                         
                            
                                
                                    b
                                
                                
                                    2
                                
                            
                        
                     as well. Furthermore, the position, distance                         
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                    , width                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                        
                     and possibly also the speed of obstacle 510 are determined too.”, para [0040] line 1-4 : “Based on the current traffic situation and using a suitable prediction model, expected trajectory 310 or the setpoint trajectory of own vehicle 300 is subsequently calculated in advance or predicted for a certain period of time.”, Fig. 3, Fig.3 shows the trajectory of the own vehicle shifted by an amount in accordance with a distance between the standard position of an object and the boundary of the traveling road opposite the standard position as captured by the value                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                        
                    ), and 
wherein the driving controller causes the own vehicle to stop when a first timing at which the own vehicle is moved in the direction away from the boundary along the first trajectory is later than or the same as a second timing at which the oncoming vehicle moves in the direction away from the boundary along the second trajectory (para [0043] line 1-22 :  “FIG. 4 schematically shows a similar traffic situation as the one shown in FIG. 3. However, in contrast to the afore-described traffic situation, distance                         
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                     of oncoming vehicle 400 from own vehicle 300 is shorter, so that meeting point 250 ascertained by the prediction of vehicle trajectories 310, 410 still lies in the region of obstacle 510. In other words, in contrast to the traffic situation from FIG. 3, own vehicle 300 is no longer able to fully pass obstacle 510 before encountering oncoming vehicle 400. Since ascertained width                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                        
                     of bottleneck 500 or the driving lane, formed by obstacle 510, is below a minimum width                         
                            
                                
                                    b
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     that corresponds to the sum of width                         
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                        
                     of the own vehicle, width                         
                            
                                
                                    b
                                
                                
                                    2
                                
                            
                        
                     of oncoming vehicle 400, and possibly a safety clearance                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                        
                    , a collision-free passing of bottleneck 500 by both vehicles 300, 400 is impossible in view of the current traffic situation. This means that a reaction of own vehicle 300 is required to prevent the looming collision with oncoming vehicle 400. Driver-assistance system 100 therefore activates a suitable system reaction, which in particular corresponds to the activation of an optical, acoustic and/or haptic warning signal, or to the intervention in the vehicle handling, such as braking of vehicle 300, for example.”), and the driving controller causes the own vehicle to travel along the first trajectory when the first timing is earlier than the second timing ( para [0042] line 1-10: “By evaluating the predicted future traffic situation, driver-assistance system 100 is able to decide whether a system reaction is to take place and possibly what kind of system reaction is to take place. In the present exemplary embodiment, the resulting prediction is that expected meeting point 250 of the two vehicles 300, 400 occurs at an instant at which own vehicle 300 has already passed obstacle 510 completely. In this case the intervention of driver-assistance system 100 is not necessary, so that a corresponding system reaction may be omitted.”, Fig. 3, The predicted future traffic situation of Fig. 3 shows that the meeting point of the own vehicle and the oncoming vehicle is passed the point where the trajectory of the own vehicle returns to its own lane, therefore the system continues on the trajectory of the own vehicle).  


As per Claim 9, it recites a method having substantially the same limitations as claim 1 above, therefore is rejected for the same reason.

As per claim 10, it recites a non-transitory CRM having substantially the same limitations as claim 1 above, therefore is rejected for the same reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buerkle and further in view of Li et al (US 20190243370 A1) henceforth referred to as Li.

Regarding Claim 2 Buerkle teaches The vehicle control device according to claim 1 but does not teach 	
wherein the second trajectory includes a plurality of second trajectory points formed at predetermined intervals in a longitudinal direction of the traveling road, and 
wherein the second trajectory generator determines an amount of movement of the second trajectory points in the width direction based on a distance between a position of the second trajectory point near the standard position and the standard position in the longitudinal direction of the raveling road.  

	However, in the same field of endeavor (trajectory prediction of an obstacle for collision avoidance) Li teaches a system : wherein the second trajectory includes a plurality of second trajectory points formed at predetermined intervals in a longitudinal direction of the traveling road (para [0018] line 8-11 : “A perception and planning module of the ADV tracks obstacles and determines a trajectory line of each obstacle to the ADV. An obstacle trajectory line can be represented by, e.g., 100 points.”, The trajectory line of the obstacle being represented by a fixed number of points implies predetermination of the intervals of the points along the trajectory.), and 
wherein the second trajectory generator determines a distance of the second trajectory points in the width direction based on a distance between a position of the second trajectory point near the own vehicles trajectory in the longitudinal direction of the traveling road ( para [0049] line 5-16 :  “The obstacle module 308 can generate a trajectory line for each object or obstacle perceived by perception and control system 110. In an embodiment, an obstacle trajectory line may be represented by a set of points, e.g. 100 points. As described above, planning module 305 can generate a navigation reference line for the autonomous vehicle. The navigation reference line can be represented by a set of points, e.g. 1000 points. Obstacle module 308 can determine, for each point in an obstacle trajectory line, the point on the navigation reference line that has the minimum distance from the point of the obstacle trajectory.”, As the system of Li determines a trajectory of a moving an amount of movement of the second trajectory points in the width direction based on a distance between a position of the second trajectory point near the standard position and the standard position in the longitudinal direction of the traveling road as the combination of Li’s trajectory of points and Buerkle’s movement of a trajectory would require that the movement of the trajectory be a movement the trajectory points).

	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the driver-assistance system of Buerkle with the system of Li to reduce the computational complexity of predicting the trajectory of a moving obstacle.


Regarding Claim 3, the combination of Buerkle and Li teaches the vehicle control device according to claim 2.

Buerkle further teaches wherein the second trajectory generator causes the amount of the movement of the second trajectory in the width direction to be less than a distance between the standard position and the boundary as the distance between the position of the second trajectory point near the standard position and the standard position in the longitudinal direction of the traveling road increases (Fig. 5, Fig. 5 shows the trajectory of the oncoming vehicle 400 to be shifted a distance to the boundary less that a distance from the object to the boundary captured in the calculated value                         
                            
                                
                                    b
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                    , as Li teaches the second trajectory represented as fix points the combination of Buerkle and Li would be capable of causing the amount of the movement of the second trajectory points in the width direction to be less than a distance between the standard position and the boundary as the distance between the position of the second trajectory point near the standard position and the standard position in the longitudinal direction of the traveling road increases ).  

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buerkle and further in view of Zhao et al (US 20190367021 A1) henceforth referred to as Zhao.

Regarding Claim 4, Buerkle teaches the vehicle control device according to claim 1 but does not teach
wherein, when the first trajectory is predicted to interfere with the second trajectory before the oncoming vehicle passes by the obstacle, the driving controller causes the own vehicle to stop until the oncoming vehicle passes by the obstacle.  

However, in the same field of endeavor (predicting trajectory of an oncoming vehicle) Zhao teaches a system : wherein, when the first trajectory is predicted to interfere with the second trajectory before the oncoming vehicle passes by the obstacle, the driving controller causes the own vehicle to stop until the oncoming vehicle passes by the obstacle(para [0101] line 1-10 :  “In the situation 350, the tracking component of the AV 302 detects an oncoming vehicle 352, a first parked vehicle 356, and a second parked vehicle 357. The prediction component of the AV 302 determines that the oncoming vehicle 352 is following a trajectory 354. The AV 302 selects a trajectory 358 such that the AV 302 passes the first parked vehicle 356, waits between the first parked vehicle 356 and the second parked vehicle 357 until the oncoming vehicle 352 passes, and then proceeds to pass the second parked vehicle 357.”).  

…for improved tacking of objects in the real world” (Zhao para [0052] line 12) .

Regarding Claim 5, Buerkle teaches the vehicle control device according to claim 1 but does not teach
wherein the second trajectory generator causes the amount of the movement of the second trajectory points in the width direction to be less than a distance between the standard position and the boundary as the distance between the position of the second trajectory point near the standard position and the standard position in the longitudinal direction of the traveling road increases.  

However, in the same field of endeavor (predicting trajectory of an oncoming vehicle) Zhao teaches a system : wherein the second trajectory generator causes the amount of the movement of the second trajectory points in the width direction to be less than a distance between the standard position and the boundary as the distance between the position of the second trajectory point near the standard position and the standard position in the longitudinal direction of the traveling road increases (para [0101] line 1-10 :  “In the situation 350, the tracking component of the AV 302 detects an oncoming vehicle 352, a first parked vehicle 356, and a second parked vehicle 357. The prediction component of the AV 302 determines that the oncoming vehicle 352 is following a trajectory 354. The AV 302 selects a trajectory 358 such that the AV 302 passes the first parked vehicle 356, waits between the first parked vehicle 356 and the second parked vehicle 357 until the oncoming vehicle 352 passes, and then proceeds to pass the second parked vehicle 357.”, Fig. 3, In situation 350 depicted in Fig. 3 we see the autonomous vehicle predicting a path for an oncoming vehicle, and when it determines that the autonomous vehicle ).  

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the driver-assistance system of Buerkle with the system of Zhao “…for improved tacking of objects in the real world” (Zhao para [0052] line 12) .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buerkle and further in view of Zhoa and Miller et al (US 20170341641 A1) henceforth referred to as Miller .

Regarding Claim 7, the combination of Buerkle and Zhoa teaches the vehicle control device according to claim 4 but does not teach
wherein the driving controller causes the own vehicle to stop at a position located a predetermined distance before a position predicted to return to a trajectory before the movement of the traveling road in the direction in which the second trajectory moves away from the boundary in the width direction of the traveling road after the oncoming vehicle passes by the obstacle.

However, in the same field of endeavor (predicting trajectory of objects for collision avoidance), Miller teaches a computing device: 
wherein the driving controller causes the own vehicle to stop at a position located a predetermined distance before a position ( para [0006] line 2-12 : “Based on the target speed, direction of travel, and position, the computing device determines a predicted path of travel for each target. The computing device determines a threat number for each target based on the predicted path. The threat number indicates a probability of a collision between the target and the host vehicle. Based on the respective threat numbers, the computing device actuates one or more vehicle subsystems to slow and/or stop the host vehicle at a stopping point to avoid targets with threat numbers above a threat number threshold”, Since Miller teaches stopping at a predetermined distance, the combination of Buerkle, Zhoa, and Miller would be capabale of stopping at a position located a predetermined distance before a position predicted to return to a trajectory before the movement of the traveling road in the direction in which the second trajectory moves away from the boundary in the width direction of the traveling road after the oncoming vehicle passes by the obstacle as Miller teaches a stopping point a predetermined distance from a predicted trajectory with the combination of Buerkle and Zhao teaching a second trajectory prediction moving away from the boundary the modification with Miller would permit a stopping point at a predetermined distance from the predicted second trajectory). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Buerkle and Zhao with the computing device of Miller to better “determine a probability of a collision with the host vehicle” (Miller para [0001] line 4-5) .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buerkle and further in view of Eggert et al (US 20180231974 A1) henceforth referred to as Eggert.

Regarding Claim 8, Buerkle teaches the vehicle control device according to claim 1, but does not teach 

wherein, when the recognizer recognizes an obstacle near a boundary of a recognizable range of the traveling road and the recognizer does not recognize an oncoming vehicle, the second trajectory generator 20generates the second trajectory on assumption that a virtual oncoming vehicle is at a position which is farther from the obstacle when viewed from the own vehicle and is located at a predetermined distance from the obstacle or the recognizable range.

However, in the same field of endeavor (predicting trajectory of undectected objects for collision avoidance), Eggert teaches a system: 
wherein, when the recognizer recognizes an obstacle near a boundary of a recognizable range of the traveling road and the recognizer does not recognize an oncoming vehicle, the second trajectory generator 20generates the second trajectory on assumption that a virtual oncoming vehicle is at a position which is farther from the obstacle when viewed from the own vehicle and is located at a predetermined distance from the obstacle or the recognizable range(para [0052] line 1-14 : “In step S4 at least one virtual traffic entity in the at least one determined area is generated, wherein the virtual traffic entity is adapted to interact with the at least one predicted behavior of the mobile device. The term virtual traffic entity denotes a traffic participant for which there is no direct evidence in the sensor data, for example as the virtual traffic entity is in an area (region) in the theoretic coverage area of the sensor, for which no sensor data exists or no sensor data with sufficient reliability can be acquired. The existence of this virtual traffic entity is then assumed by the inventive method as are the states of the virtual traffic entity, for example a speed or a mass of the virtual traffic entity. This virtual traffic entity may for example assumed to represent another vehicle in the occluded area which poses a danger to the ego-vehicle..”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the driver-assistance system of Buerkle with the system of Eggert to improve “capability to handle obstructed sensor coverage.” (Eggert para [0001] line 4-5) .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668